PER CURIAM.
This appeal deals solely with two technical defects involved in the revocation of appellant’s probation: (1) costs and fees were assessed against the indigent appellant; (2) the written order of revocation states that appellant is guilty of burglary with an assault, but the court had orally found that the evidence was insufficient to establish the assault.
The State concedes the defects and admits that correction is required. In such a situation, we fail to see the necessity of an appeal and suggest that the better procedure would have been to allow the trial court to simply correct its apparent clerical errors. We now vacate the order and remand for this purpose. The revocation of probation is affirmed and the matter remanded for correction of technical errors.
AFFIRMED AND REMANDED.
BERANEK, GLICKSTEIN, and HURLEY, JJ., concur.